Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 12, the reception mode is selected depending on an estimation of the propagation environment wherein the estimation of the propagation environment is “user-triggered.” It is unclear what the metes and bounds of “user-triggered” encompass with respect to any estimation of the propagation environment.  According to the applicant’s specification at [0091], which is the sole description of “user-triggered”, “Switching between modes may be user-triggered or automatic. When it is user-triggered, a simple button, voice or touch command may be provisioned to operate the switch.” This does not appear to have any particular relationship to any estimation of the propagation environment.  It is unclear what user action is required or necessary to estimate the propagation environment in order to manually select the mode.  The specification does not describe the user estimating the propagation environment. Only the automatic trigger is described as using processing logic to control the command of the switch.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chamseddine (20160139271) in view of Banasky et al (20170117628).
Chamseddine discloses a GNSS receiver 108 comprising a connection 126 to an antenna assembly 200/204 comprising N antenna elements 205 wherein the antenna assembly is configured to receive GNSS signals at a predefined frequency, e.g. L1/L2.  The GNSS receiver 108 includes an RF front end 121 and a position calculation subsystem 123 that operate, respectively, in known manners. In addition, the GNSS receiver includes a processor 122, a memory 124, a network adapter 126, and a spectrum analyzer 107 that are interconnected by a system bus 125. The antenna assembly, exemplified in FIG. 2 includes a variety of reconfigurable components, for example beamwidth 232, frequency 236, polarization 238, and beam direction 234, each or a combination of which represent an antenna reception mode. The reconfigurable antenna subsystem 200 may receive one or more commands from the GNSS receiver 108 over link 110 utilizing the network adapter 226. The one or more commands may instruct the respective components to dynamically and selectively reconfigure one or more of the parameters associated with the antenna 204 of the reconfigurable antenna subsystem 200. The one or more parameters may include, but are not limited to, a radiation pattern (e.g., shape and/or direction), a frequency bandwidth, and a polarization associated with the antenna of the reconfigurable GNSS antenna subsystem, see for example [0026]. The reconfigurable antenna subsystem 200 may receive one or more commands from the GNSS receiver 108 which may instruct the respective components to dynamically and selectively reconfigure one or more of the parameters associated with the antenna 204 of the reconfigurable antenna subsystem 200, exemplified above. Specifically, and based on the overall power of the signals 106, the C/N.sub.0 value, and/or determining that received multipath signals are to change one or more operating characteristics of the antenna 204. It is noted that the any number of the parameters may be reconfigured, e.g., simultaneously, consecutively, or incrementally, and the parameters may be reconfigured in any order. Specifically, the reconfigurable beamwidth component 232 reconfigures the beamwidth of the antenna 204 of the reconfigurable antenna subsystem 200 in response to receiving one or more commands from the GNSS receiver 108, see for example [0027].  In one instance, one mode may comprise operating the antenna with conventional hemispherical beamwidth coverage which inherently includes a beam with a lobe having an aperture in both the (x, z) plane and the (y, z) plane while another mode may comprise narrowing the antenna beamwidth to avoid signals from reflections/multipath in urban environments [0027]-[0034]
Chamseddine thus clearly suggests an antenna assembly that operates in multiple modes including one of which is indicative of a multipath propagation environment such that a sectorial radiating pattern having a main lobe having a narrow beamwidth; as a beamwidth of a radiated pattern is three dimensional, it is inherent that the aperture in the (x, z) plane is narrow. Chamseddine further discloses the modification of one or more of the parameters; as the beamwidth is a three dimensional volume, changing the beamwidth in two dimensions is within the scope of the disclosure. Since the conventional mobile device is travelling along a road and the effects of reflectors, e.g. buildings, are to the sides of the device, it is clear that the most multipath is to the sides of the device, i.e. in the (x, z) plane of the defined frame of reference.  The claimed aperture defined by the antenna assembly does not represent any structural distinction but rather an operating characteristic of the antenna. Chamseddine discloses the capability of the antenna radiation pattern to be reconfigured in both beamwidth and beam direction, particularly for the intended purpose of overcoming the adverse effects of multipath due to the local environment, such as driving in an urban canyon, wherein buildings along the sides of the roads (orthogonal to the direction of travel) are the major source of the reflections and hence the multipath.
Chamseddine differs from the claimed subject matter since the sectorial radiation pattern for mitigating multipath does not specifically describe the lobe has having a wide aperture in the (y, z) plane, i.e. it has a narrow aperture in one plane and a wide aperture in another plane. 
Banasky et al disclose a linear/phased antenna array, for example 406A-406E of FIG. 4A, for generating a radiation pattern wherein the elements are aligned in the x-direction as defined by the frame of reference of the instant claims and evenly spaced. The antenna array is controlled to operate in one mode wherein the antenna produces a radiation pattern having approximately (b)ased on the location of the vehicle and a map of the surrounding area of the location, the control module 204 may identify buildings, antennas, terrestrial topologies, tunnels, bridges, and other structures having RF characteristics about which a radiation pattern of at least one antenna may be steered towards or steered away from. For example, in a tunnel, a radiation pattern may be steered to a front and rear of the vehicle to minimize reflections of the emitted radiation off of the structures” [0032], and similarly “(t)he radiation pattern 404 includes a portion of the pattern 404A transmitted into non-obstructing space in front of the vehicle and a portion of the pattern 404B transmitted into non-obstructing space behind the vehicle. The non-obstructed RF signal 414A and 414B transmitted do not contact any objects such as tunnel walls 412A or 412B and thus there are minimal reflections 416A and 416B” [0036].  Thus, Banasky et al disclose the conventionality of operating an antenna assembly in a variety of selectable operational modes wherein the antenna radiating pattern is adapted to the propagation environment, including the teachings of switching from a hemispherical radiation pattern, as exemplified in FIG. 3A, to a pattern that is wider in a direction of travel and narrower in the orthogonal direction so as to mitigate the effects of multipath due to proximate reflective surfaces.  By beam forming the RF pattern to the front and rear of the vehicle when proximate to a wall, building, or in a tunnel, the antenna system may decrease interference due to reflections off of surfaces of those structures [0017]. Based on the location of the vehicle and a map of the surrounding area of the location, the control module 204 may identify buildings, antennas, terrestrial topologies, tunnels, bridges, and other structures having RF characteristics about  the antenna may be used to communicate with a vehicle infrastructure, or any other RF system [0034], and thus would be encompassed by GNSS which is an RF system.
Use of a known technique, e.g. selecting reception modes of an antenna array by adapting the radiating pattern, to improve similar devices and methods, e.g. by mitigating the effects of multipath in an RF system, in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Both Chamseddine and Banansky et al are directed to control of antenna radiation patterns in RF systems in order to mitigate the effects of multipath reflections and thus address similar problems.  As such it would have been obvious to one having ordinary skill in the art to modify Chamseddine by the teachings of Banasky et al and to adapt the antenna radiating pattern to minimize the effect of proximate reflective surfaces, such as buildings in an urban area, while still achieving the broadest radiating pattern in the direction of travel.  The “wherein” clause associated with the selection of a reception mode is In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The "wherein" clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. The dependent claims are shown and/or would have been obvious to the artisan in the field of antenna pattern control and navigation. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chamseddine (20160139271) in view of Banasky et al (20170117628) and further in view of Lin et al (6,392,596).
Chamseddine in view of Banasky et al teach the subject matter substantially as claimed wherein Chamseddine et al teach that the RF front end is conventional and the reconfigurable antenna subsystem is capable of determining and changing the radiation pattern in shape and direction and meets the scope of a beamformer.  Furthermore, it is disclosed that the reconfigurability may be via switchable antenna elements, switchable LNA filtering banks, etc. However, Chamseddine in view of Banasky et al do not specifically show ADCs.
Lin et al show a conventional GPS antenna array, see FIGs. 1 and 4 for example.  It would have been obvious to modify the reconfigurable antenna subsystem of Chamseddine by KSR Int' l Co. v. Teleflex Inc.
Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al (20020050944) in view of Garin (8,577,597).
Sheynblat et al disclose the conventionality in satellite positioning system receivers, which operate in mobile (dynamic) applications and/or stationary (static) applications [0072] for providing and adapting the receiver to a propagation environment including (1) an information source, such as a cellular network based database, is searched to retrieve the signal environment data given an approximate location of the GPS receiver and/or (2) information associated with the measurement process including measures of signal strengths, pseudorange and multipath errors [0050],[0053], [0055].  A signal environment is characterized by using data types which are measured for SPS signals (e.g. an SNR of an SPS signal), and this represents a manner in which SPS signals are propagated locally (e.g. not in the ionosphere) in the location of the SPS receiver [0049].  Some of these data types include, as exemplified in FIG. 2, wherein the satellites are numbered in accordance with their corresponding PRN codes as 2, 4, 7, 9, 15, 26, and 27 and the data for each satellite includes signal-to-noise ratio, signal-to-interference ratio, peak-width, azimuth, elevation, code phase and Doppler information [0050]. Once the propagation environment is determined, it is used to aid in the algorithm controlling parameter selection of operation which includes setting masks for signal-to-noise ratio, signal-to-interference ratio, peak-width, HDOP, satellite elevation, and other such parameters [0056]. Sheynblat et al further disclose the adaption of the antenna gain pattern [0065] and beam widths [0066] in the presence of multipath. Various environments are shown and described including 
While Sheynblat et al teach the adaptation of the GNSS receiver by selecting one of a plurality of modes based on user input or estimated propagation environment/multipath, wherein one of the controls is represented by controlling the antenna pattern using elevation masks, Sheynblat et al do not specify the operational characteristic of the antenna beam being narrow in one aperture and wide in the orthogonal aperture.
Garin (8,577,597) discloses a system and method for positioning a mobile device (22:11+) in urban areas wherein signal visibility mask information for each of the plurality of point locations may include a mask function that may be operatively enabled to establish establish an observed SPS satellite reception pattern based, at least in part, on SPS signal reception determination of a LOS/NLOS detector that is operatively enabled within the mobile device (2:63+).  Based on an estimate of the location of a mobile device and the enhanced database information, SPS signal visibility mask information is obtained. An expected SPS satellite reception pattern may then be determined for each of the plurality of point locations based, at least in part, on the SPS signal visibility mask information (5:60+). Garin further teaches that pathways tend to have two directions, namely an along-pathway direction, and an across-pathway direction, which may be perpendicular to the along-pathway direction. SPS signals from satellites having orbits that are at least briefly approximately aligned along the pathway direction may incur little if any multipath effects, may be less likely to be blocked, and/or may have a high LOS probability (along with some delay spread, though). To the contrary, SPS signals from satellites in azimuth ranges roughly perpendicular to the pathway direction may suffer the most from direct blockages, may have the most cases of NLOS, and/or may experience the most extreme cases of multipath effects (9:39+).  Thus, Garin makes clear that it is known that it would desirable to receive satellite signals that are aligned with the travel direction and also teaches that signals in the orthogonal direction are more prone to represent multipath.  FIG. 8 exemplifies one of the masks and shows that the mask is approximately 82° in elevation to the left of the direction of travel (exemplified as being in the direction 215° to 45° ), approximately 55° to the right of the direction of travel and close to zero degrees in the direction of travel. Thus, a beam formed to 
It would have been obvious to one having ordinary skill in the art to modify Sheynblat et al by combining the teachings of Garin wherein the antenna control is performed on the basis of the elevation masks which can be used to define the antenna aperture with different widths in along-track and cross-track directions in order to reduce the effect of multipath reflections due to buildings in the urban canyons.  The dependent claims do not represent novel subject matter and are considered to be shown by the combined references and/or are obvious modifications to the skilled artisan in light of the combined references.
Response to Arguments
The applicant argues that the prior art to Chamseddine fails to disclose “a sectorial radiating pattern as claimed in claim 1.”  Applicant further alleges impermissible hindsight reconstruction.  Further, applicant argues that the teachings of Banasky are limited to a wireless communication antenna pattern and is silent as to the use of such pattern for the GPS antenna.
Applicant’s arguments are not persuasive.  Applicant argues that while Chamseddine teaches narrowing the beamwidth, the radiating pattern remains to be hemispherical (page 11). Such argument is not persuasive since it is contrary to the definition of “hemispherical,” which is defined as being half of a sphere.  Narrowing a beam, as the term is used in the art and industry, results in a beam that is no longer covering a hemispherical volume, but rather is only covering a sector of the volume.  Thus, such allegation “the teachings of Chamseddine clearly do not refer to a sectorial radiating pattern” is incorrect and contradictory to the teachings of Chammseddine who clearly discloses that the beam may be narrowed by up to 45%, which clearly does not suggest a hemispherical pattern but rather a sectorial pattern. Additionally, Chammseddine In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, the argument is not persuasive.
The applicant further argues that they do not see an antenna configuration in Chamseddine that would be close to the antenna configuration as recited in claim 1.  The argument is not persuasive since the claim simply defines and “an antenna assembly” that has the capability of generating radiating patterns.  Each of the prior art references discloses an antenna assembly which forms and adapts a beam shape and direction in order to reduce the effects of multipath.  There is no structural element associated with the antenna assembly of claim 1 that provides any distinction over the prior art.  An artisan of antenna design would clearly know how to form a beam of a desired shape and direction.  The prior art further teaches that it is known that in an urban canyon, it is typical for multipath to form in the direction orthogonal to the direction of travel.  Thus, the relative terms of the aperture sizes represented in the claims fails to provide any structural limitation and one of ordinary skill in the art would clearly know how to generate such a beam.  Applicant is further directed to their own specification which shows typical radiating patterns in 2c-2f, including Fig. 2e.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishikawa et al (4,949,268) disclose the conventionality in the art of navigation using GPS in urban areas, i.e. areas known to have high multipath, “(1) to select satellites having as much higher elevation angle as possible at the vehicle position user and (2) to select satellites each having its azimuth angle being coincident with the travelling direction of the vehicle or with the opposite direction thereof” (1:44-51).  Thus, clearly suggesting the configuration of an antenna pattern which is more responsive in the direction of travel while traveling in an urban canyon.
T’siobbel (20100176992) discloses the conventionality of estimating a propagation environment by: the use of a three dimensional map database comprising multi path information in the form of three dimensional objects such as buildings, trees, rocks, mountains etc. or the use of a sensor wherein the sensor may be one of a camera, fisheye camera, laser scanner.  T’siobbel further discloses operating a positioning receiver in one of a plurality of modes which is based on the number of transmitters which are directly receivable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646